 Case 1:18-cv-00963-RJJ-RSK ECF No. 34 filed 02/20/19 PageID.334 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


HELENA AGRI-ENTERPRISES, LLC,

                Plaintiff,
                                                                CASE NO. 1:18-CV-963
v.
                                                                HON. ROBERT J. JONKER
GREAT LAKES GRAIN, LLC, et al.,

            Defendants.
__________________________________/

                                               ORDER

         The Court has before it the parties’ proposed partial Judgment resolving matters at issue on

Plaintiff’s Motion for Judgment on the Pleadings.

         The Court seeks clarification on whether the parties are seeking entry of this partial Judgment

under Rule 54(b). A portion of the draft suggests this is the parties’ intention. In particular, the

parties appear to provide for immediate execution. On the other hand, the parties recite repeatedly

that the proposed partial judgment is “non-appealable.” This could be read as a waiver of any right

of appeal by any party on the partial judgment or it could reflect an intention that the parties mean

to defer finality for at least some purposes, including appeal.

         If the parties intend a Rule 54(b) partial judgment, this will need to be expressly recited and

supported by facts of record. If the parties intend to waive appeal rights they would otherwise have,

this should be expressly recited. And if the parties intend to have the Court shorten or eliminate the

normal time for stay of execution under Rule 62(a), this, too, should be expressly recited.



Dated:        February 20, 2019                 /s/ Robert J. Jonker
                                                ROBERT J. JONKER
                                                CHIEF UNITED STATES DISTRICT JUDGE
